Order modified so as to permit the examination of defendant upon the items contained in the notice of motion and numbered 4, 5, 6 and 7, except the first clause of said item 7, “ whether the defendant has cheated and defrauded the plaintiff of his aforesaid stock,” and as so modified affirmed, with ten dollars costs and disbursements. We think the learned Special Term improperly limited the examination to the first two-items contained in the notice of motion, and that the matters as to which this court modifies the order and allows the examination are plainly matters which plaintiff must prove in order to make out his cause of action. Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur.